DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 12/17/19, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.  ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“a memory controller configured to … to provide some of the memory map segments to be cached in the host cache as the host map segments, based on a read count threshold indicating the number of receptions of the read request for the logical address in the memory map segment; and 

wherein the memory controller adjusts the read count threshold based on the miss count and the provision count.”

Claim 2 recites the limitations of:
“a memory controller configured to … provide some of the memory map segments to be cached in the host as host map segments, based on a read count threshold indicating the number of receptions of the read request for the logical address in the memory map segment; and 
a memory configured to store the read count, a miss count indicating the number of receptions of the read request with no physical address, and a provision count indicating the number of times the memory map segment is cached in the host, 
wherein the memory controller adjusts the read count threshold based on the miss count and the provision count.”

Claim 12 recites the limitations of:
“caching some of the memory map segments in the host as host map segments based on a read count threshold indicating the number of receptions of the read request for the logical address in the memory map segment; and 


These limitations are not taught or rendered obvious in view of the prior art of record (see below), particularly in combination with the other limitations of the claims. The dependent claims are allowable for at least the same reasons of the respective independent claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Daly (US 20130151777 A1), which teaches a Dynamic Inclusive Policy in a Hybrid Cache Hierarchy Using Hit Rate; 
	Shimizu (US 20160267018 A1), which a PROCESSING DEVICE AND 
	Byun (US 20200334166 A1), which a MEMORY SYSTEM FOR UTILIZING A MEMORY INCLUDED IN AN EXTERNAL DEVICE; 
	Byun (US 20200334138 A1), which teaches an APPARATUS AND METHOD FOR TRANSMITTING MAP SEGMENT IN A MEMORY SYSTEM;
	Kang (US 20200327063 A1), which teaches a MEMORY SYSTEM FOR UTILIZING A MEMORY INCLUDED IN AN EXTERNAL DEVICE;
	Agarwal (US 20190294546 A1), which teaches a PREFETCHER BASED SPECULATIVE DYNAMIC RANDOM-ACCESS MEMORY READ REQUEST TECHNIQUE;
	Durnov (US 20190272104 A1), which teaches METHODS AND APPARATUS TO PERFORM MEMORY COPY OPERATIONS; 
	Park (US 20190004591 A1), which teaches a PROCESSOR, COMPUTING DEVICE INCLUDING THE SAME, AND METHOD OF SELECTING LOW POWER MODE OF THE SAME; 
	Zhao (US 20160147654 A1), which teaches a CACHE MEMORY WITH UNIFIED TAG AND SLICED DATA; 
	Daly (US 20130151780 A1), which teaches a Weighted History Allocation Predictor Algorithm in a Hybrid Cache; 
	Daly (US 20130151778 A1), which teaches a Dynamic Inclusive Policy in a Hybrid Cache Hierarchy Using Bandwidth;
	Atkisson (US 20120124294 A1), which teaches an APPARATUS, SYSTEM, AND METHOD FOR DESTAGING CACHED DATA; and


These limitations mentioned above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations of the claims. 

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowable as noted above. 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137